Citation Nr: 1600457	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  05-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disability including bronchitis to include as due to claimed asbestos and jet fuel exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  

The Board remanded the case in November 2007 and November 2010. In July 2012, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for bronchitis and remanded that issue.

The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, service connection for bronchitis has been recharacterized as indicated on the front page of this decision.


FINDING OF FACT

A lung disability including bronchitis to include as due to claimed asbestos and jet fuel exposure is not attributable to service.  


CONCLUSION OF LAW

A lung disability including bronchitis to include as due to claimed asbestos and jet fuel exposure was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was provided with the relevant notice and information in March 2005 and December 2007 letters.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs revealed diagnoses of mild upper respiratory infection in March 1980, viral syndrome in May 1980, and bronchitis in January 1981.  His February 1981 separation examination revealed a normal clinical evaluation of the lungs and chest.  Chest x-rays were also negative.  

Post-service separation in 1981, the Veteran was treated for bronchitis.  Private records dated in March 1992 and February 1996 indicated a long history of tobacco use and treatment for bronchitis, as well as treatment for pneumonia in January 1995.  

VA records included chest x-rays.  In April 1992, in the right suprahilar region, there was about 2.5 cm irregular ill-defined infiltrate and the possibility of neoplasm could not be excluded.  However, June 1992 findings indicated that the abnormality was infectious.  X-rays then revealed no active lung disease.  October, November, and December 1993 x-rays were also negative.  May 1994 x-rays revealed sparsely scattered granulomas in both lung fields.  June, August, and September 1994 x-rays also revealed that the lungs were clear.

On VA examination in December 1993, the Veteran complained of bronchial asthma since service with decreased exercise tolerance and dyspnea on exertion.  It was noted he had a 20 year history of smoking a pack of cigarettes a day.  Pulmonary function tests (PFTs) were normal, but the examiner stated it did not rule out asthma. The diagnosis was no objective evidence of airway disease.

In March 2004, the Veteran asserted that he had served aboard aircraft carriers in service and may have been exposed to asbestos as a jet engine mechanic.  He further indicated at his Board hearing in March 2006 that he was treated for bronchitis in service and that he was provided medication which he continued taking until approximately 1995.

VA March and July 2004 chest x-rays were negative.  The Veteran was diagnosed as having chronic obstructive pulmonary disease (COPD).  The Veteran was noted to use an albuterol inhaler.  

The Veteran was thereafter afforded two more examinations.  The first examination was conducted in August 2012.  The Veteran was diagnosed as having emphysema and bronchitis with a history of episodic bronchitis and pneumonia.  The Veteran was not diagnosed as having asbestosis.  The examiner reviewed the pertinent records.  The examiner stated that the Veteran had what appears to be acute bronchitis in service in January 1981.  Records post-service indicated chronic smoking with an episode of bronchitis in March 1992, pneumonia in January 1995, with variable x-ray readings from clear in 2003-2004 to hypoinflated, but clear in 2009, to scattered granulomas (earlier) in 1994.  There was a clinical diagnosis of mild emphysema in 1992.  The examiner noted that the Veteran had acute bronchitis in service, but he carried no diagnosis of asbestosis.  March 2012 x-rays were clear.  The Veteran reported that he had bronchitis while in the Navy 1978 where he on the flight line and flight deck.  He said that he breathed jet fuel fumes.  After service in the 1980's, he related that he would produce gray sputum.  The Veteran indicated that he started smoking during the mid 1970's and he continued to smoke to the current time.  The PFTs were consistent with a mild restrictive pattern that improved to normal after bronchodilator and the impaired DLCO was most consistent in setting with interstitial disease .  From a clinical standpoint the examiner opined that the Veteran's lung condition was most consistent with smoking related interstitial disease (emphysema) and mild chronic bronchitis.  The examiner indicated the following: (1) the Veteran appeared to have had acute/episodic bronchitis, but this was not a chronic pulmonary condition; (2) the Veteran appeared to have mild chronic bronchitis (aka, "smokers cough") and emphysema due, more likely than not, to chronic and ongoing smoking; (3) there was no conclusive nor compelling evidence of chronic pulmonary condition due to service either directly or indirectly.  The examiner concluded that the lung condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that considering all available data including a review of the record and the performance of a physical examination and PFTs, the Veteran has chronic pulmonary conditions (mild chronic bronchitis and emphysema) due to smoking, but there does not appear to be a chronic pulmonary condition resulting from or worsened by service.  

The next examination was conducted in June 2015.  The Veteran reported that he was a jet engine mechanic and truck shooter during service and these duties exposed him to jet fumes daily, oil, and hydraulic fluid.  He related that since  that time, he had been having respiratory problems (i.e chronic bronchitis).  During service in 1978/79 he stated that being exposed daily to jet fumes made his symptoms worse and he would have bronchial infections 2 to 3 times per winter.  He admitted to a history of seasonal allergies and smoking (1pack/day) that began at age 17 to 18. He stated that he quit smoking in February 2014 after he was diagnosed with emphysema.  He reported that he was started on Spiriva daily and albuterol after being diagnosed with emphysema.  On examination, x-rays were negative for active disease.  PFTs were consistent with mild obstructive defect with severely reduced DLCO.  The examiner opined that the current lung condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had a history of emphysema and bronchitis. He had since been started on Spiriva (Tiotropium) and albuterol for complications related to the emphysema and occasional problems with bronchitis (mostly seasonal related).  The Veteran had a history of smoking 1 pack/day since the age of 17 to 18 years old.  He recently quit smoking and was diagnosed with emphysema in January 2014.  The examiner noted that since the last VA examination, he was unable to find any evidence of difficulties/complications related to emphysema or bronchitis.  

The Veteran is competent to report respiratory complaints.  However, the question of whether he has an asbestos-related respiratory disability or jet fuel-related respiratory disability which is related to service, involves matters which are complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The case at hand contains complex medical questions, which is the reason why it was remanded for medical opinions which were provided in 2012 and 2015.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have been included in VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chap. 1, Sec. I., Para. 3 (August 7, 2015) (M21-1).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in 2015.  See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, entitled "Service Connection for Disabilities Resulting from Exposure to Environmental Hazards or Service in the Republic of Vietnam (RVN)."  

VA must analyze the Veteran's claim of under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos -related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2f.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  With regard to occupational exposure, exposure to asbestos has been shown in insulation, mining, milling, demolition of old buildings, carpentry and construction, and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2a-g.

Further, asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  See McGinty.  

Neither the M21-1 provisions nor the DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) create a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines that serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  Thus, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The Veteran maintains inservice asbestos exposure.  Even assuming the Veteran had such exposure during service, he does not have a diagnosis of asbestosis (or other noted asbestos-related disorders) and the recent 2012 and 2015 VA opinions did not attribute current diagnoses to asbestos exposure or jet fuel fumes exposure.  The Veteran's current lung disorder was noted to be consistent with his seasonal-related bronchitis and related to his cigarette smoking history.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the 2012 and 2015 medical examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as they are well reasoned, detailed, consistent with other evidence of record, and include an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Veteran's own opinion that inservice asbestos exposure, jet fuel exposure, or service (otherwise) resulted in his current respiratory/lung disorders is simply outweighed by the medical professionals' opinions in this case.  The Veteran is competent to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, the medical expert opinion is more probative regarding the causation question in this case.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative).

To the extent that the Veteran smoked during service and asserts that current respiratory diagnoses are related to inservice smoking, 38 U.S.C.A. § 1103(A) prohibits service connection for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during service.  This applies to claims filed after June 9, 1998.  Such is the case here.  Thus, even if it were established that the diagnosed respiratory disabilities were caused by inservice smoking, VA would be precluded from granting service connection on this basis. 

Accordingly, service connection for a lung disability including bronchitis to include as due to claimed asbestos and jet fuel exposure, is not warranted.  

ORDER

Service connection for a lung disability including bronchitis to include as due to claimed asbestos and jet fuel exposure is denied.  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


